

117 S2277 IS: Global Respect Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2277IN THE SENATE OF THE UNITED STATESJune 24, 2021Mrs. Shaheen (for herself, Mr. Markey, Mr. Wyden, Mr. Blumenthal, Mr. Coons, Mr. Merkley, Mr. Portman, Mr. Murphy, Ms. Collins, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose sanctions with respect to foreign persons responsible for violations of the human rights of lesbian, gay, bisexual, transgender, and intersex (LGBTI) individuals, and for other purposes.1.Short titleThis Act may be cited as the Global Respect Act of 2021.2.FindingsCongress makes the following findings:(1)The dignity, freedom, and equality of all human beings are fundamental to a thriving global community.(2)The rights to life, liberty, and security of the person, the right to privacy, and the right to freedom of expression and association are fundamental human rights.(3)An alarming trend of violence directed at lesbian, gay, bisexual, transgender, and intersex (commonly referred to as LGBTI) individuals around the world continues.(4)Approximately one-third of all countries have laws criminalizing consensual same-sex relations, and many have enacted policies or laws that would further target LGBTI individuals.(5)Every year thousands of individuals around the world are targeted for harassment, attack, arrest, and murder on the basis of their sexual orientation or gender identity.(6)Those who commit crimes against LGBTI individuals often do so with impunity, and are not held accountable for their crimes.(7)Homophobic and transphobic statements by government officials in many countries in every region of the world promote negative public attitudes and can lead to violence toward LGBTI individuals.(8)In many instances, police, prison, military, and civilian government authorities have been directly complicit in abuses aimed at LGBTI citizens, including arbitrary arrest, torture, and sexual abuse.(9)Celebrations of LGBTI individuals and communities, such as film festivals, Pride events, and demonstrations are often forced underground due to inaction on the part of, or harassment by, local law enforcement and government officials, in violation of freedoms of assembly and expression.(10)Laws criminalizing consensual same-sex relations severely hinder access to HIV/AIDS treatment, information, and preventive measures for LGBTI individuals and families.(11)Many countries are making positive developments in the protection of the basic human rights of LGBTI individuals.3.DefinitionsIn this Act:(1)Admission; admittedThe terms admission and admitted have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(3)Foreign personThe term foreign person means—(A)an individual who is a citizen or national of a foreign country (including any such individual who is also a citizen or national of the United States), including leaders or officials of governmental entities of a foreign country; or(B)any entity not organized solely under the laws of the United States or existing solely in the United States, including governmental entities of a foreign country.4. Identification of foreign persons responsible for violations of human rights of LGBTI individuals(a)List required(1)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a list of each foreign person that the President determines, based on credible information, on or after such date of enactment—(A)engages in, is responsible for, or is complicit in, conduct described in paragraph (2);(B)acts as an agent of or on behalf of a foreign person in a matter relating to conduct described in paragraph (2); or(C)is responsible for, or complicit in, inciting a foreign person to engage in conduct described in paragraph (2).(2)Conduct describedConduct described in this paragraph is any of the following, conducted with respect to an individual based on the actual or perceived sexual orientation, gender identity, or sex characteristics of the individual:(A)Cruel, inhuman, or degrading treatment or punishment of the individual.(B)Prolonged detention of the individual without charges or trial.(C)Causing the disappearance of the individual by the abduction and clandestine detention of the individual.(D)Other flagrant denial of the right to life, liberty, or the security of the individual.(3)Credible informationFor purposes of paragraph (1), credible information includes information obtained by other countries or nongovernmental organizations that monitor violations of human rights.(b)UpdatesThe President shall submit to the appropriate congressional committees an update of the list required by subsection (a) as new information becomes available.(c)RemovalA person may be removed from the list required by subsection (a) if the President determines and reports to the appropriate congressional committees not later than 15 days before the removal of the person from the list that—(1)credible information exists that the person did not engage in the activity for which the person was added to the list;(2)the person has been prosecuted appropriately for the activity; or(3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity, and has credibly committed to not engage in an activity described in subsection (a) in the future.(d)Form(1)In generalThe list required by subsection (a)—(A)shall, notwithstanding the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States, be submitted in unclassified form and be published in the Federal Register; and(B)may include a classified annex only as provided in paragraph (2).(2)Use of classified annexThe President may include a person on the list required by subsection (a) in a classified annex to the list if the President—(A)determines that—(i)it is vital for the national security interests of the United States to do so; and(ii)the use of the annex, and the inclusion of the person in the annex, would not undermine the overall purpose of this section to publicly identify foreign persons engaging in activities described in subsection (a) in order to increase accountability for such conduct; and(B)not later than 15 days before including the person in the annex, submits to the appropriate congressional committees notice of, and a justification for, including or continuing to include the person in the classified annex despite the existence of any publicly available credible information indicating that the person engaged in an activity described in subsection (a).(e)Public submission of informationThe President shall issue public guidance, including through United States diplomatic and consular posts, setting forth the manner by which the names of foreign persons that may meet the criteria to be included on the list required by subsection (a) may be submitted to the Secretary of State for evaluation.(f)Requests from appropriate congressional committees(1)Consideration of informationThe President shall consider information provided by the chairperson or ranking member of any of the appropriate congressional committees in determining whether to include a foreign person on the list required by subsection (a).(2)RequestsNot later than 120 days after receiving a written request from the chairperson or ranking member of one of the appropriate congressional committees with respect to whether a foreign person meets the criteria for being added to the list required by subsection (a), the President shall submit a response to the chairperson or ranking member, as the case may be, with respect to the determination of the President with respect to the person.(3)RemovalIf the President removes from the list required by subsection (a) a person that had been placed on the list pursuant to a request the chairperson or ranking member of one of the appropriate congressional committees under paragraph (2), the President shall provide to the chairperson or ranking member any information that contributed to the decision to remove the person from the list.(4)FormThe President may submit a response required by paragraph (2) or (3) in classified form if the President determines that it is necessary for the national security interests of the United States to do so.5.Inadmissibility of individuals responsible for violations of human rights of LGBTI individuals(a)Ineligibility for visas and admission to the United StatesAn individual who is a foreign person on the list required by section 4(a) is ineligible to receive a visa to enter the United States and ineligible to be admitted to the United States.(b)Current visas revoked and removal from United States(1)In generalThe Secretary of State shall revoke, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the visa or other documentation of an individual on the list required by section 4(a), and the Secretary of Homeland Security shall remove any such individual from the United States.(2)Regulations requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Homeland Security shall prescribe such regulations as are necessary to carry out this subsection.(c)WaiversThe President may waive the application of subsection (a) or (b) with respect to a foreign person if the President—(1)determines that such a waiver—(A)is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other applicable international obligations of the United States; or(B)is in the national security interests of the United States; and(2)not less than 15 days before the granting of the waiver, submits to the appropriate congressional committees a notice of and justification for the waiver.6.Sense of Congress with respect to additional sanctionsIt is the sense of Congress that the President should use existing authorities to impose targeted sanctions (in addition to section 5) with respect to foreign persons on the list required by section 4(a) to push for accountability for flagrant denials of the right to life, liberty, or the security of the person.7.Report to CongressNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on—(1)the actions taken to carry out this Act, including—(A)the number of foreign persons added to or removed from the list required by section 4(a) during the year preceding the report, the dates on which those persons were added or removed, and the reasons for adding or removing those persons; and(B)in each report after the first such report, an analysis that compares increases or decreases in the number of persons added to or removed from the list year-over-year and the reasons for such increases or decreases; and(2)any efforts by the President to coordinate with the governments of other countries, as appropriate, to impose sanctions that are similar to the sanctions imposed under this Act.8.Discrimination related to sexual orientation or gender identity(a)Tracking violence or criminalization related to sexual orientation or gender identityThe Assistant Secretary of State for Democracy, Human Rights, and Labor shall designate a Bureau-based senior officer or officers who shall be responsible for tracking violence, criminalization, and restrictions on the enjoyment of fundamental freedoms in foreign countries based on actual or perceived sexual orientation or gender identity.(b)Annual country reports on human rights practicesThe Foreign Assistance Act of 1961 is amended—(1)in section 116(d) (22 U.S.C. 2151n(d))—(A)in paragraph (11)(C), by striking and at the end;(B)in paragraph (12)—(i)in subparagraph (B), by striking and at the end; and(ii)in subparagraph (C)(ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(13)wherever applicable, violence or discrimination that affects the fundamental freedoms, including widespread or systematic violation of the freedoms of expression, association, or assembly of an individual in foreign countries that is based on actual or perceived sexual orientation or gender identity.; and(2)in section 502B(b) (22 U.S.C. 2304(b)), by inserting after the ninth sentence the following: Wherever applicable, each report under this section shall also include information regarding violence or discrimination that affects the fundamental freedoms, including widespread or systematic violation of the freedoms of expression, association, or assembly of an individual in foreign countries that is based on actual or perceived sexual orientation, gender identity, or sex characteristics..